Citation Nr: 0709211	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-31 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), now rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 RO rating decision.  The veteran 
testified before the Board in September 2006.


FINDING OF FACT

The veteran's April 2006 withdrawal of his appeal concerning 
the claim for an increased rating for PTSD (now rated 70 
percent disabling) has become effective.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for an 
increased rating for PTSD (now rated 70 percent disabling) 
are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
that are subject to decision by the Secretary under 
38 U.S.C.A. § 511(a) shall be subject to one review on appeal 
to the Secretary.  The Board shall make final decisions on 
such appeals, based on the entire record in proceedings and 
on consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. 
§ 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  Also, a substantive appeal may be 
withdrawn in writing at any time prior to a Board's decision.  
38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204(c).  Such withdrawal of the appeal must be on the 
record at a hearing or in writing.  38 C.F.R. § 20.204(a).

Here, the RO denied a claim for an increased rating for PTSD 
(rated 50 percent) in January 2004.  The veteran disagreed 
with that decision in February 2004, and the RO issued a 
statement of the case in July 2004.  The veteran timely filed 
a substantive appeal in September 2004.  In January 2006, the 
RO increased the rating for PTSD to 70 percent.  The RO also 
issued a supplemental statement of the case in January 2006.  
Thereafter, in April 2006, on a VA appeal status election 
form, the veteran stated that he would be satisfied with the 
appeal if he were granted an IU (that is, a total disability 
rating based on individual unemployability due to service-
connected disabilities or a "TDIU rating").  

The veteran testified before the Board in September 2006; at 
that time, the RO had not granted a TDIU rating.  However, in 
December 2006, after the Board hearing, the RO awarded a TDIU 
rating.  Therefore, because the veteran has been awarded a 
TDIU rating, his April 2006 withdrawal of the PTSD claim has 
now become effective.  Since the veteran has withdrawn his 
appeal of the PTSD issue, there are no allegations of errors 
of fact or law for appellate consideration on this issue.  
The Board therefore has no jurisdiction to review the issue 
and must dismiss this appeal.


ORDER

The appeal of the claim for an increased rating for PTSD (now 
rated 70 percent disabling) has been withdrawn and is 
therefore dismissed.

____________________________________________
PANAYOTIS LAMBRAKOPOULOS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


